Exhibit 10.16
 
LICENSE AGREEMENT
 
This Exclusive license agreement (the “Agreement”) is made and entered into as
of April 6th,  2012 by and between Sport Technology Inc..(“LICENSOR”), an
California Corporation and FBC Holding (“LICENSEE”). A Delaware Corporation
 
RECITALS
 
A.
LICENSOR owns or has rights to the Intellectual property and/or trademarks
listed on Schedule A to this Agreement and certain other intellectual property
rights in connection therewith, and

 
 
LICENSEE desires to secure a license to use those Trademarks and intellectual
property rights in connection with the LICENSEE’s advertisement, promotion and
sale within its exclusive territory of certain Products, as defined below, and
LICENSOR is willing to grant such license upon the terms and conditions of this
Agreement.

 
AGREEMENT
 
In consideration of the mutual promises, conditions and covenants contained in
this Agreement, the parties agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
As used in this Agreement:
 
1.1  
“Agreement Year” shall mean the period commencing with the date first written
above and ending on April 6th, 2016.  Each succeeding Agreement Year shall
consist of twelve (12) months following the end of the preceding Agreement Year.

 
1.2  
“LICENSOR Affiliate” shall mean any corporation, partnership or other entity
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with LICENSOR.  “Control” for this
purpose shall mean voting power or equity ownership of twenty (20%) percent or
more.

 
1.3  
“LICENSOR Design Rights” shall mean the product designs, Patents, manufacturing
procedures, processes and techniques, drawings, specifications and other
know-how and trade secrets held by, acquired by or assigned to LICENSOR which
LICENSOR determines, in its sole discretion, are desirable or necessary for
LICENSEE to use in the promotion, manufacture or sale of the Licensed Products
in the Territory and Distribution Channels and within the Field of this
Agreement.

 
1.4  
“Field of this Agreement” shall mean the use, promotion, manufacture and sale of
said properties, as listed on Schedule A to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
1.5  
“Licensed Products” shall mean solely the products listed on Schedule A to this
Agreement and any other products added by Licensee upon written notice to
Licensor.

 
1.6  
“LICENSEE Affiliate” shall mean any corporation, partnership or other entity
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with LICENSEE.  “Control” for this
purpose shall mean voting power or equity ownership of twenty (20%) percent or
more.

 
1.7  
 “Territory and Channel of Distribution.” shall mean solely the channels
and  areas specified in Schedule B to this Agreement.

 
1.8  
“Trademarks” shall mean the trademarks listed on Schedule A to this Agreement,
alone or in combination; provided, however that the style and manner of the
Trademarks may be determined from time to time by LICENSOR in its reasonable
discretion.

 
ARTICLE II
 
LICENSE RIGHTS
 
2.1  
Grant of License.

 
(a)  
Subject to the terms and conditions of this Agreement, LICENSOR grants to
LICENSEE the exclusive right and license during the term of this Agreement to
use the Trademarks and LICENSOR’s Patent Rights, in association with the
manufacture of the Licensed Products and the promotion, and sale of the Licensed
Products within the Territory and Channels of Distribution.

 
(b)  
LICENSOR agrees that LICENSEE shall have the right to use any Trademarks on
stationery or the like, trade name, trade style, or any portion thereof.

 
2.2  
Exclusivity.  LICENSOR agrees that LICENSOR will not license others to use
during the term of this Agreement the Trademarks or LICENSOR Intellectual Rights
in connection with the manufacture of the Licensed Products and the promotion or
sale of the Licensed Products within the Territory and Channels of Distribution
specified in SCHEDULE B.

 
2.3  
Sub-license .    LICENSEE may not sub-license without the written approval of
LICENSOR under the same terms or amended terms.

 
ARTICLE III
 
MANUFACTURING, PROMOTIONAL ITEMS, DEFECTS & WARRANTIES
 
3.1  
Rights to Inspect.  LICENSEE shall inform LICENSOR by facsimile or electronic
mail of all new proposed designs which shall be reviewed by LICENSOR to ensure
that the brand name is correctly spelled and that all trademarks used are
depicted in accordance with the Trademarks.  LICENSOR shall also have the right
to review such designs and all products to make sure that they maintain the
standards associated with such products sold using the Trademarks as of the date
this Agreement is signed.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
ROYALTY PAYMENTS
 
4.1  
Royalty Payable to LICENSOR.  As consideration for the license granted to
LICENSEE in this Agreement, LICENSEE shall pay LICENSOR a royalty of 4% for each
Licensed Product sold. LICENSEE will pay on Net sales. Net sales shall mean
gross sales, less damage returns and allowances,

 
4.2  
Payment of Royalty.  LICENSEE shall calculate the royalty due LICENSOR on a
calendar quarterly basis and shall prepare and send to LICENSOR a quarterly
report in an acceptable format.  Such report shall be delivered to and all
royalties due thereunder shall be paid to and received by LICENSOR not later
than the tenth (10th) day of the month following the quarter covered by the
report.

 
4.3  
Right to Audit.  LICENSEE agrees that LICENSOR has the right, upon reasonable
notice during normal business hours, at Licensee’s place of business, to audit
(or have reviewed) LICENSEE’s books and records to determine the proper amount
of royalties to be paid to LICENSOR.  Any such audit will be at LICENSOR’s sole
cost and expense.

 
ARTICLE V
 
TERM OF AGREEMENT
 
This Agreement shall have a term of five (5)years from the date set forth in
Article 1.1, unless earlier terminated by agreement of the parties or according
to the terms of this Agreement.  If the parties determine the relationship to be
mutually beneficial they may renew the Agreement based on the terms set forth in
this Agreement for an additional term of three (3) years by mutual written
assent.
 
ARTICLE VI
 
CERTAIN ADDITIONAL REPRESENTATIONS, WARRANTIES
AND COVENANTS OF LICENSEE
 
In addition to any other provisions of this Agreement, LICENSEE hereby
represents, warrants and covenants to LICENSOR that:
 
6.1  
Ownership and Infringement of Trademarks.

 
(a)  
Upon LICENSEE’s becoming aware of any infringements on any rights, LICENSEE
shall report to LICENSOR any use by any other person of a product, a trade name,
trademark, mark or design which amounts to infringement of any of the Trademarks
or to unfair competition, dilution, passing off, or similar breach of applicable
law.

 
 
 

--------------------------------------------------------------------------------

 
 
6.2  
Marketing Efforts.  LICENSEE shall put it’s best effort forward to market the
products.

 
ARTICLE VII
 
REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION OF LICENSOR
 
7.1  
Indemnification. Licensor agrees to indemnify and hold harmless Licensee and
LICENSEE Affiliates, and their respective directors, officers, agents and
employees from: (i) any breach of this Agreement; and (ii) any and all claims of
a third party arising out of or in connection with any claim that Licensee's use
of the Trademarks and/or LICENSOR Patent Rights violates the rights of such
third party to such Trademarks and/or LICENSOR Patent Rights.

 
ARTICLE VIII
 
TERMINATION
 
8.1  
Termination.   This Agreement will automatically terminate if LICENSEE breaches
this contract, or until the end of the term, unless extended.

 
8.2  
Effect of Termination.  In the event of termination of this Agreement or at the
end of the original or extended term hereof:

 
(a)  
LICENSEE shall promptly return to LICENSOR all materials and information
embodying the Trademarks and/or LICENSOR Patent Rights, other than its inventory
of Licensed Products (including not unsellable orders therefrom) and

 
ARTICLE IX
 
SETTLEMENT OF DISPUTES
 
Governing Law, Jurisdiction and Venue.  This Agreement shall be governed by,
interpreted under, and constructed and enforced in accordance with the laws of
the State of California.  In the event any legal action or other proceeding
becomes necessary to enforce or interpret the terms of this Agreement, the
parties agree that such action shall be brought only in any federal or state
court of competent jurisdiction sitting in California.  The parties hereby
consent to the jurisdiction of such courts and agree that venue and the most
convenient forum shall be in California.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
GENERAL PROVISIONS
 
10.1  
Further Actions.  Each party agrees that after the delivery of this Agreement it
will execute and deliver such further documents and perform such further acts as
the other party may reasonably request in order to carry out the terms of this
Agreement.

 
10.2  
Relationship of the Parties.  The relationship established between LICENSOR and
LICENSEE by this Agreement is that of a LICENSOR to its LICENSEE, and nothing
contained herein shall be deemed to establish or otherwise create a relationship
of principal and agent or a partnership between them.  Unless otherwise agreed,
neither party nor any of its agents or employees shall have any right or
authority to assume or create any obligations of any kind, whether express or
implied, on behalf of the other party.

 
10.3  
Modifications and Waivers.  No modification or amendment of any of the
provisions of this Agreement shall be valid unless made in writing and executed
by an officer of each party.  Any term or provision of this Agreement may be
waived at any time by the party entitled to its benefit by a written instrument
executed by a duly authorized officer of the party.  No waiver of any of the
provisions of this Agreement will be deemed, or will constitute, a waiver of any
other provision, whether or not similar, nor will any waiver constitute a
continuing waiver.  Without limitation, to the extent the terms and conditions
or spirit of this Agreement  conflict with the terms and conditions of any
purchase order form, shipping order form, bill of lading invoice, receipt or the
like, the terms and conditions of this Agreement shall be controlling.  The
failure of any party to object to the manner of performance of any of the terms
in this Agreement shall not be considered a waiver of any rights or remedies,
past, present, or future, and the fact that objection is not taken with respect
to any performance which is not in compliance with this Agreement shall not be
construed as an acceptance or acquiescence in such performance, and the parties
reserve their rights to insist upon the strict compliance with this Agreement at
all times.

 
10.4  
Entire Agreement.  This Agreement contains the entire agreement between the
parties, and supersedes all prior agreements, representations and understandings
of the parties, relating to the subject matter of this Agreement.

 
10.5  
Severability.  If any provision of this Agreement or its application to any
person or circumstances is held to be unenforceable or invalid by any court of
competent jurisdiction, its other applications and the remaining provisions of
this Agreement shall not be affected and shall be enforceable to the fullest
extent permitted by law.

 
 
 

--------------------------------------------------------------------------------

 
 
10.6  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed a valid, original agreement, but all of which together
will constitute one and the same instrument.

 
10.7  
Drafting.  This Agreement has been negotiated at arm’s length and between
persons sophisticated and knowledgeable in the matters dealt with.  The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the purposes of the parties and this Agreement.

 
10.8  
Captions.  The Article and section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The references to Sections refer to
corresponding sections of this Agreement unless otherwise specified.

 


 
The parties have executed this Agreement as of the day and year first written
above.
 
Sport Technology
Inc.                                                                                       FBC
Holding




By:_______________                                                                                     By:______________________
Mike Kern,
President                                                                                                Chris
Leclerc. CEO
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


TRADEMARKS
 
Flow Saucer
 
The only steerable sled
 
And any other slogans or marks that may be associated with the product.
 
Flowboard
 
Bomb Factory
 



 
 
Intellectual property
 
Flowboard
 
Flow Saucer
 
Snowskate
 
Bomb Factory Skate Company
 
And any other products LICENSOR MAY MAKE OR HAVE BEEN WORKING ON.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Worldwide Territory
 
Sporting Goods
 
Mass
 
Specialty
 
Pro shops
 
 
 